 BRICKLAYERS,MASONS & PLASTERERS',ETC., LOCAL 2323Since the Board, if it had had all these facts before it when it madeits original decision, would have included the city drivers with theover-the-road drivers, a new election must be ordered on the basis ofthese newly discovered and previously undisclosed facts.'Accordingly, we find that the following employees at the Employer'sterminals at Richmond and Franklin, Virginia, constitute an appro-priate unit for the purposes of collective bargaining within Section9(b) of the Act:All over-the-road and city drivers, including the lease drivers, butexcluding service mechanics, the bookkeeper, office clerical employees,guards, professional employees, and supervisors as defined in the Act.[The Board set aside the election conducted on April 22,1961, amongthe employees at the Richmond and Franklin, Virginia, terminals ofArchie's Motor Freight, Inc.][Text of Direction of Second Election omitted from publication.]8 The decision herein amounts to a finding that the secondof Petitioner's two objectionsto conduct surroundingthe electionis validInview of thisfinding we find it unnecessaryto pass uponthe validityof Petitioner's first objection.Employer contends that the Petitioner should notbe allowedto seize upon the in-advertent misstatements of the Employer as to itscity driversas a meansto obtaining anew election,since Petitioner's petition excluded "local pick-up drivers,"and it is there-fore not prejudiced by the misstatements.It is not cleartowhat extentEmployer'sstatementsmisled Petitionerinto thinking it had no localor citydrivers, and we makeno finding in this regard.Petitioner did object, immediately prior to the election, to theexclusion of the namesof thecity driversfrom the eligibility list.However,it is im-materialwhetherPetitioneroriginallysought city drivers or not, since,as stated above,the Boardwouldhave foundthat only a unitincludingover-the-road and city drivers wasappropriate,had ithad all the factsbeforeit atthe timeof its decision.Petitioner atthis time expresses a willingnessto representthe overall unit hereinfound appropriate,and, since its showing of interest is sufficientto go to anelection in this larger group,we shall setaside thefirst election and directthat asecond election be held in the unitherein found appropriate.Bricklayers,Masons and Plasterers'InternationalUnion ofAmerica,Local No. 2, AFL-CIO [WilputteCoke Oven Division,Allied Chemical Corporation]andLeon Keene.Case No. 6-CB-829.January 18, 1962DECISION AND ORDEROn October 30, 1961, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.Thereafter the Respondent filed exceptions135 NLRB No. 43. 324_,DECISIONS OF -NATIONAL LABOR RELATIONS BOARD)to the -Intermediate Report and a supporting -brief; I the GeneralCounsel also filed a brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and. brief, and the entire record inthe case, and hereby adopts the findings of the Trial Examiner onlyto the extent they are consistent with the decision herein.The complaint alleged, the General Counsel stated he would prove,and the Trial Examiner found, that Leon Keene's discharge was,caused by the Respondent because he was not a member thereof, andwas therefore in violation of Section 8(b) (1) (A) and (2) of theAct.We do not believe that any violation was in fact established.The facts, more fully set forth in the Intermediate Report, indicatethat among the bricklayers employed at the construction project in-volved herein, there were both residents of the area and men fromoutside the area.The record does not establish what proportion ofthe area residents were members of the Respondent.When the Company, proposing a layoff, discussed the matter withEshleman, the Respondent's business agent, Eshelman thought that allout-of -town men be laid off first.The Company did not agree to this,but did agree to lay off equal proportions of local and out-of-townmen.The result of this action was that Keene, the Charging Partyand an out-of-town man who had not originally been scheduled forlayoff at this time, was laid off.The Trial Examiner found that the term "local men" as used byEshleman had more than a geographic significance and was in factsynonymous with members of the Respondent. There is nothing in,the record to warrant such an identification, especially in the absence.of any,showing that all local men were members of the Respondent.We therefore cannot infer that the layoff of Keene was caused byanything other than a desire,in an areaof substantial unemployment,to retain available work for residents of thearea.In this posture,.this case is therefore similar toPlaza Builders,'and, as we did in thatcase, we shalldismiss the complaint.[The Boarddismissedthe complaint.]1 The Respondent's request for oral argument Is hereby denied,because therecord, in-cluding the exceptions and brief,adequately presents the contentions and the positions.of the parties.2 Bricklayers,Masons and Plasterers' International'Union of America, etc., Local 28,AFL-CIO (Plaza Builders,Incorporated),134 NLRB No. 60. BRICKLAYERS, MASONS & PLASTERERS', ETC., LOCAL 2325INTERMEDIATE REPORT AND RECOMMENDED ORDERThe complaint herein alleges that Local 2 has violated Section 8(b) (1) (A) and(2) of the National Labor Relations Act, as amended, 73 Stat. 519, by attemptingto cause and causing Wilputte, on or about April 13, 1961, to lay off or otherwisediscriminate against Leon Keene because of his lack of membership in Local 2.The answer denies the allegations of unfair labor practices.A hearing was held before me at Pittsburgh, Pennsylvania, on August 23, 1961.Pursuant to leave granted to all parties, briefs have been filed by the GeneralCounsel and the Union, the time to do so having been extended.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT (WITH REASONS THEREFOR)1.THE COMPANY'S BUSINESS AND THE LABOR ORGANIZATION INVOLVEDItwas admitted and I find that the Company, a New York corporation withprincipal office and place of business in New York, New York, is engaged in theconstruction of coke oven batteries, one such project being located in Pittsburgh,Pennsylvania; that during the year preceding issuance of the complaint it purchasedand had delivered to its Pittsburgh jobsite goods and other items valued at morethan $500,000, of which materials valued at more than $50,000 were transported tosaid jobsite from points outside the State of Pennsylvania; and thatit isengagedin commerce within the meaning of the Act.It was admitted and I find that Local 2 is a labor organization within themeaningof the Act.H. THE UNFAIR LABOR PRACTICESKeene, a memberof Bricklayers,Masonsand Plasterers' Union, Local No. 8, inYoungstown, Ohio, had been employed as a bricklayer by Wilputte on some eightprojects in various States since 1952 or 1953. (His last employment by anotheremployer was 3 or 4 years ago.)Upon completion of a job in Ohio, he was toldto get in touch with LeMay, Wilputte's brick superintendent on the instant Pitts-burgh project.He called LeMay and obtained employment on the Pittsburgh joba few weeks later, in the latter part of June 1960.Keene obtained a work permitfrom Local 2 in Pittsburgh; the circumstances in this connection were not exploredat the hearing.Morris, Wilputte's general bricksuperintendenton its various projects and LeMay'ssuperior, makes the ultimate determination concerning the need to hire bricklayersor to lay any off. On this project, with LeMay (now deceased) he decided on thenumber to be hired, and the word was then passed to the general foreman on thegiven battery, in this case Neckerman.Men are usually obtained on the recom-mendationof the general foreman or of bricklayers already on the job,some beingcalled by the Company, others applying; they were formally hired by LeMay.Onthe battery on which Keene was employed, Neckerman apparently selected or sug-gested the men to be hired, with recommendationsat timesfrom Morris or LeMay.Morris similarly took up layoffs with LeMay, and they decided howmany wereto be cut.Neckerman then generally selected the men to be laid off,again perhapswith suggestions or direction from Morris or LeMay. (We shall see that on April 13the final decision was not Neckerman's )Immediately prior to April 12, Wilputte employed 54 bricklayers on this job.Of the 54, 4 were known to Morris to be from out of town: Keene, Burke, Robinson,and Mini.On that day the Company reduced the complement to 36 without noticeto Local 2.The decision was then made to effect a further cutback to 18 within 2days, and Morris telephoned Eshleman, the business agent of Local 2 and ad-mittedlyitsagent,toldhim of the layoff that day and of the further layoffcontemplated, and asked him to come to the project the next day.On the morning of April 13, at the jobsite, when Morris stated thatmore menwere to be laid off that very day, Eshleman asked, "How many out-of-town men areon layoff?" To this Morris replied, "One."Although Morris did not name thatone, LeMay had that morning told Neckerman to include Burke in his layoff list.According to Sanctis,Wilputte's construction superintendent on that job, whenEshleman was told that there were in all four out-of-town men on the job, oneof whom was to be laid off, he said to Morris, "I don't want (you) to lay off anylocalmen until all the out-of-town men are laid off"; and Morris replied, "Thesethree (out-of-town) people have been long-time employees with our Company,and (Ido not) feel that we should lay them off at thistime. .(It is) ourright to lay off who we felt should be." Eshleman at this point cited the good 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelationship between the Union and the Company in the past, but declared thathe did not know about the future and could not guarantee that the relationshipwould be the same. This threat was not denied by Eshleman, and Sanctis deniedthat it was made in connection with the contemplated layoff of the assistant steward,infra.Neckerman testified in support of his earlier statement that he selects men forlayoff on the basis of number of dependents, length of prior unemployment, skill,etc., not because they are local men or out-of-town men; but that on the morningof April 13 LeMay had told him to lay off Burke. (Whether the Company washere considering the out-of-town aspect or whether LeMay had another reasonfor laying Burke off, we do not know.Any company policy concerning proportionof out-of-town men was voluntary and not the subject of an agreement with Local 2.There is no claim here of unlawful action by Wilputte.)After awhile, LeMay cameback to the office where Neckerman was and said, "You will have to lay off LeonKeene."According to Morris, this was at his direction.Neckerman preparedthe first list, with Burke's name on it, and gave it to LeMay; then the second, whichincluded Keene, and gave that to LeMay.Eshleman's version is that the second layoff, from 36 to 18, would as first proposedhave included Heverly, the assistant steward on the project, and that he voicedtwo objections: that the Company was discriminating against Heverly,' and that the50-percent rate of cutback was not being imposed against out-of-town men.Theunion steward, Chapman, was at this meeting and, looking over the list of those tobe laid off which LeMay handed him, remarked that Burke was the only out-of-townman listed.(The record will not enlighten anyone who may wonder whetherHeverly's name appeared on the second list or whether, with the appearance ofKeene's, it had been removed.)LeMay died prior to the hearing, and Chapman was unavoidably absent, it beingstipulated that no inference be drawn from the failure to produce the latter totestify.Itmust be noted that Eshleman testified only that he did not recall whether,asMorris testified, when he (Morris) told LeMay to have Keene put on the list,he asked whether that would satisfy Eshleman, the latter replying that Morriscould never satisfy him. (Sanctis' version was that Morris, in response to Eshle-man's demand and threat, said that he would lay off a second out-of-town man ifthat would make Eshleman "happy," and that the latter replied that Morris couldnot now make him happy.) In his testimony Eshleman did not attempt to cover theentire discussion. I earnestly commend such restraint, for which in other cases oneside or another all too frequently substitutes false testimony.Admittedly the conversation was heated, and Eshleman did not deny that heasked about the number of out-of-town men to be laid off, urged that no local menbe laid off until all out-of-town men had been, and in that connection indicated apossible change in the good relationship which had theretofore existed between theCompany and the Union.Eshleman argued for a 50-percent cut among the out-of-town men, i.e., that twobe laid off instead of one. I also find that he urged preference for local men asagainst out-of-towners, and that he warned of deterioration in the relationship be-tween the Company and the Union. These were unlawful attempts to, and theyin fact did, cause discrimination against an out-of-town employee, Keene.Herewe must distinguish between alleged company policy to maintain a proportion andthe Union's insistence,pro tantocontrary to the Company's indicated desires, intent,and practice at the time, against which latter Eshleman was forcefully pressing.On the issue of credibility, it was noted that Morris testified that, although therewas some question in his mind concerning this, he would have retained Keene untilthe completion of the job, certainly to the point where very few were retained.(Eshleman testified that on April 13 Morris said that the out-of-town men were"key men.")Yet after Keene was rehired on May 31, he was laid off again onJuly 31, when 25 bricklayers were left on the project, this indicating that theCompany did not consider him a keyman and contradicting Morris' statement ofintention to retain him to the end. (The job was completed on August 18.)Counselfor Local 2 made his point: Morris was guilty of hyperbole in that instance. Simi-larly,Neckerman erred as he testified variously that he himself decided to layoff Keene, yet that LeMay, returning to the office, told him to do that. But thenit should also be noted that, after testifying that Chapman had remarked that Burke,1 There had been some difficulty over company acceptance of responsibilityin connec-tionwith an injury which Heverly had previously sustainedHere again we are notfaced with any proof or formal claim of discrimination against Heverly. BRICKLAYERS,MASONS & PLASTERERS', ETC., LOCAL 2327naming him, was the only out-of-town man listed for layoff,Eshleman declared thatonly Heverly's name was mentioned during the meeting.Regardless of all of this,there is no conflict on the main issue.Even if Keenewould not have continued to work until completion of the job but for his layoff onApril 13,he would nothavebeen includedon that layoffbut for Eshleman.(Thereis no evidence of anotherlayoff byWilputtebetween April13 and May 31, whenKeene was reemployed.)The causationas alleged is clear:the list was changedand Keene,who had notbeen marked for layoff at that time,was laid offon April 13at Eshleman's insistence.The Boardhas recently again held and it is clear thata contractrightmay be de-terminative and that dischargemay lawfullybe demanded on the basis of such rightwith respect to a valid union hiring hall provision?Contraryto the allegation inthe complaint it was found inZaichthatthere was no unlawful demand based onlack of union membership.Similarly, to the extent that reliance is placed on legisla-tive history,we must notoverlookthe fact that SenateReport 187 on S. 1555,3 quotedin both briefs,in its mention of objective criteria, including residence,which shallbe applied without discrimination,refers toagreementsentered into under section602 ofthat bill.As forLocal357, International Brotherhood of Teamsters,etc. V.N.L.R.B.,4the activities there likewise stemmed from an agreement executed bythe employer and the union.But in the instant case there is no evidence of an agreement which lawfully limitseither hiring or continued employment to local bricklayers.If it be violative ofSection 8(b) (1) (A) and (2) for aunion to refuseto refer ajob applicant sinceonly a lawful agreement may authorize a union-compelled employment restriction,5a fortiorithe same sections are violated when a union causes replacement of anemployee.The Unionargues a distinction between the proof concerning out-of-town menand the complaint,which refers to lack of membershipin Local 2.While the com-plaint might well have been more specific and embracedin haec verbathe factualsituation,it is sufficiently clear that members of out-of-townlocals, like Keene andBurke (of the Youngstown,Ohio,local of the same InternationalUnion) workedon the Pittsburgh job under work permits issued byLocal 2;and the reference toout-of-town men was synonymous with and meant those who were not members,of the Respondent Union.The proofthat there was discrimination because thesewere out-of-town bricklayers meets the allegation with respect to lack of membershipin Local 2.To the extent of the limited testimonyon this point, with out-of-townmen on this job gettingworkpermitsfrom Local2, it is unrealistic to ignore thelatter's concernfor itsmembers as distinguished from localbricklayers,if any, whowere not members.In fact, it does not appear that there were any local employeeson thisjob whowere not membersof Local 2 orthat there is any basis for dis-tinguishing between"localmen"and "union members"; or that any such distinctionwas intended or understood when Eshleman referred to local men.Under thesecircumstances,to pose such a distinction and to decide the case thereon would be,to emphasize form over substance in an insistence on a formula to be expressedwhile ignoring or minimizing the action taken.Nor is it necessary to speculate ormake any assumption,howeverreasonable,as to whether all of the local men,whom Eshlemanpreferredwere membersof Local 2.Thediscrimination againstKeene because he was not a member is no less such in the absence of a contract even,if preferencewas given to another who wasnot a member.(We recall thatHeverly,whom Eshlemansupportedwhile he insisted on Keene'slayoff,is a memberof Local,2.)As an employer maybe found to discriminate because of union membershipeven if he does not discriminate directly against all union members,so the Union,can be found to cause discrimination against anonmembereven if it does not actwith respect to all such.In short,Keene was vulnerable and action was takenagainst him because he was not a member ofLocal '2 and regardless of who wasfavored thereby.This identificationof local men with members of the local union is, as noted,limited to the circumstances before us. It should also be noted that our concern'Building Material and Dump Truck Drivers Local Union No. 420, etc.(Southern Cali-fornia Chapter of the Associated General Contractors of America and Matt J.ZaichCo.),132 NLRB 1044.' Legislative History of the Labor-ManagementReporting and Disclosure Act of 1959,p. 424.' 365 U.S. G67.6 CfN L R B.v.United Brotherhood of Carpenters and Joiners of America,AFL-CIO;.et at.(Merritt-Chapman and Scott Corporation),259 F.2d 741,743 (C.A. 7). 328'DECISIONS OF NATIONALLABOR RELATIONS BOARD.isat the moment confined to the question of variance between the complaint andthe proof.For, as pointed out,in the absence of an agreement between employerand unionthe distinctionbetween a geographic limitation which might otherwisebe validand a membership preferencewhich would not be,ishere nonexistent.I realize that, in theabsence of formal amendmentor of extension by procedure atthe hearing,the issuesare normally limited by the pleadings.6 In theZaichcase,supra,7the General Counsel expressly disavowed any theory other than that set forthin the complaint.But therewas no such disavowal in the instantcase.Indeed theissuehere presented was made clear by thetestimonyof the firstwitness and sub-sequent witnessesfor bothsides, and it wasfully tried.Under thecircumstancesthe possible variance between thecomplaint on the onehand,and the issue pre-sentedand the proof on the other,does not precludethe findingof violation.Sincein the absenceof anauthorizing agreement,we would have illegality whether thelayoffs were related to eitherunion membershipor geography, the variance between,the allegation and the issueas litigatedis not determinative.The Respondent, whilemaintainingthat "(t)here isa very greatdifferencebetween `local'menand `membersof Local Union No. 2,' " has recognized this as indicatedin its"Statements of-QuestionInvolved"posited inits brief:Has a local union,located in a distressed area, beenguilty of an unfair laborpractice whereits Business Agent urgesan Employer,as the job reachesthe ter-minal stage,to lay off out-of-town men firstand retainlocal men tothe com-pletion of the job?(We can judiciallynotice,as requestedby theRespondent,that Pittsburgh hasbeen classified as a distressedarea of substantialunemployment.(If a unionis permitted to cause the replacementof an employee on the basis ofdifferent trades or skills as suggested in the recent IntermediateReportinAnimatedDisplays Company,8it shouldbe noted that all of the employees involved in that casewere membersof the union respondenttherein.)M. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Local 2, set forthin sectionII, above, occurring in connection-with the operations of Wilputte describedin sectionI,above, havea close, intimate,and substantialrelation to trade, traffic,and commerce amongthe several States, and'tend to lead to labor disputes burdeningand obstructingcommerceand the free flowof commerce.IV.THE REMEDYHaving foundthat Local2 has engaged in and is engaging in certainunfair laborpractices affecting commerce,I shall recommendthat itcease and desisttherefromand take certainaffirmativeaction inorderto effectuatethe policies of the Act.It has beenfound that Local 2, by attemptingto cause and causingWilputte to layoff Keene becauseof his lack of membership in Local 2, restrained and coerced em-ployees andcaused the Employer to discriminate, in violation of Section 8(b) (1) (A)and (2) of the Act.I shall therefore recommendthat Local2 cease and desist there-from. Ishall furtherrecommendthat Local 2 make Keene whole for loss of paysustained by reasonof the discriminatoryaction aforementioned,from April 13 toMay 31, 1961, computation to bemadein the customarymanner.9There isno claimof discrimination or loss of pay subsequent to May 31, nor any questionconcerningsubsequent employment.Upon the basis of theabove findings of fact and upon theentire recordin the case,Imake the following:CONCLUSIONS OF LAW1.Bricklayers,Masons and Plasterers' International Union of America, LocalNo. 2, AFL-CIO, is a labororganizationwithin the meaning of Section 2(5) ofthe Act.2.By causingand attempting to cause Wilputte to discriminate in regard to hireand tenureof employmentand terms and conditionsof employmentin violation ofSection 8(a)(3) of the Act, Local 2 hasengaged in and is engagingin unfair laborpractices within themeaning ofSection 8(b)(2) of the Act.o Florida Steel Corporation(Tampa Forge and Iron Division),131 NLRB 11797 See footnote 2.e IR-902, issued October 5, 1961Crossett Lumber Company,8NLRB440;Republic Steel Corporationv N.L R R,311U.S.7; F. W. Woolworth Company,90NLRB 289, 291-294. PLUMBERS&PIPEFITTERSLOCAL NO.471, ETC.3293.By restraining and coercing employees in the exercise of rights guaranteed inSection 7of the Act, Local2 has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(b) (1) (A) of the Act.4.The aforesaid labor practicesare unfairlabor practicesaffecting commerce,within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted frompublication.]Plumbers&Pipefitters Local No.471,UnitedAssociation ofJourneymen&Apprentices of the Plumbing&Pipefitting In-dustry of the United States&Canada,AFL-CIOandLeo E.Murray,Inc., an Individual,d/b/a Wyckoff Plumbing.CaseNo. 20-CC-229. January I8, 1962DECISION AND ORDERThis proceeding is brought under Section 10(b) of the NationalLabor Relations Act.Upon a charge filed by Leo E. Murray, Jr.,an individual, d/b/a Wyckoff Plumbing, herein called Wyckoff, theGeneral Counsel of the National Labor Relations Board by the Re-gional Director for the Twentieth Region issued a complaint datedNovember 30, 1960, against Plumbers & Pipefitters Local No. 471,United Association of Journeymen & Apprentices of the Plumbing &Pipefitting Industry of the United States & Canada, AFL-CIO,herein called Respondent, alleging that Respondent had engaged inand wasengaging in unfair labor practices affecting commerce withinthe meaning of Section 8(b) (4) (i) and (ii) (B) and Section 2(6)and (7) of the Act, as amended. Copies of the charge, complaint, andnotice of hearing were duly served upon Respondent.With respect to the unfair labor practices, the complaintalleges, insubstance, that on or about October 13, 1960, and various unknowndates during October and November 1960, Respondent threatened topicket the Fortuna Union High School jobsite of Beacom Construc-tion Company, herein called Beacom, a person engaged in commerce orin an industry affecting commerce, if Beacom continued to do businesswith Wyckoff at said jobsite. The complaint further alleged that onor about November 2, 1960, Respondent picketed the said jobsite andthat, as a result of the picketing, the employees of Beacom ceasedwork.Objects of the above-described acts and conduct of Respondent,the complaint alleged, were to force and require Beacom and otherpersons engaged in commerce or in an industry affecting commerce tocease doing business with Wyckoff and to force or require Wyckoffto recognize and bargain with Respondent, although Respondent hadnot been certified as the representative of Wyckoff's employees in ac-cordance with the provisions of Section 9 of the Act.On December 21, 1960, all parties to this proceeding entered into astipulation of facts and jointly requested the transfer of this proceed-135 NLRB No. 49.